Citation Nr: 1507314	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for migraine headaches, tinnitus, anxiety and depression, and high blood pressure based on medical treatment at the West Los Angeles Department of Veterans Affairs (VA) Medical Center (MC) from 1997 to 2007.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for focus problems, breathing problems, dizziness, blurred vision, rapid weight gain, a burst blood vessel, constipation, anal bleeding, and hemorrhoids based on medical treatment at the West Los Angeles Department of Veterans Affairs (VA) Medical Center (MC) from 1997 to 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps Reserves from May 1966 to July 1970 with a period of continuous active duty for training from June 1966 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the VA Regional Office (RO) in Los Angeles, California, and from a November 2006 rating decision by the RO in San Diego, California.  

The February 2006 rating decision denied compensation under 38 U.S.C.A. § 1151 for migraine headaches and tinnitus, while the November 2006 decision denied compensation under 38 U.S.C.A. § 1151 for anxiety and depression and borderline high blood pressure.  

The Veteran filed a notice of disagreement with the February 2006 decision in March 2006 and with the November 2006 decision in June 2007.  A statement of the case was issued for all of these claims in August 2007.  He submitted a VA Form 9 to perfect these appeals in September 2007.  

In connection with this appeal, the appellant testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in January 2010; a transcript of the hearing is associated with the claims file.

In August 2010, the Board remanded the claim to the RO for additional development.

In July 2013, the Board denied the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for migraine headaches, tinnitus, anxiety and depression, and high blood pressure based on medical treatment at the West Los Angeles VAMC from 1997 to 2007.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 memorandum decision, the Court vacated the July 2013 Board decision and remanded the Veteran's claim to the Board for adjudication in compliance with the memorandum decision.  The claim has now been returned to the Board.

The August 2014 memorandum decision found that a Court "[r]emand is ... required because the Board failed to recognize that the section 1151 claim encompassed conditions in addition to those that the Board addressed in its prior decision.  The Court noted the Veteran's January 2010 Board hearing testimony, in which the Veteran "stated that his VAMC care had caused focus problems, breathing problems, dizziness, abrupt weight gain, severe constipation, and anal bleeding."  The Court also noted that, "[i]n his December 2010 letter, he stated that he experienced hemorrhoids and a burst blood vessel in his leg."  Furthermore, the Court noted that "[t]he veteran's sister stated in her July 2007 letter that, after receiving blood pressure medication from the VAMC, the veteran began experiencing dizziness and breathing problems."  Finally, the Court noted that "the veteran's medical records contain entries correlating to dizziness, blurred vision, rectal bleeding, constipation, and hemorrhoids in February 1999, constipation and weight fluctuations in February 2002, and hemorrhoids in April 2009." [citations omitted]  The Court determined that "[w]hether conditions such as focus problems, breathing problems, dizziness, blurred vision, rapid weight gain, a burst blood vessel, constipation, anal bleeding, and hemorrhoids are properly construed as discrete conditions or as symptoms of other conditions is a question best left to the Board, and, if necessary, qualified medical professionals, in the first instance."  It concluded that "[r]emand is therefore required for the Board to address whether a section 1151 claim can be made out for the above conditions, providing medical opinions to the extent necessary."  Give the Court's decision, the Board has added the issue to the cover page of this decision.  The Board, however, finds that to avoid any prejudice to the Veteran that this aspect of the claim must be adjudicated by the Agency of Original Jurisdiction in the first instance. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for migraine headaches, tinnitus, anxiety and depression, and high blood pressure.  At his January 2010 Board hearing and in documents of record, the appellant contends, while receiving treatment at the West Los Angeles VA Medical Center for the period from 1997 to 2007, he was prescribed improper dosages of medications, particularly Verapamil (brand name Calan) and Fosinopril, for his high blood pressure that ultimately resulted in additional or aggravated disabilities of migraine headaches, tinnitus, anxiety and depression, and high blood pressure. 

The August 2014 Court memorandum decision set aside the Board's July 2013 decision and remanding the claim to the Board for adjudication on several bases.  

With respect to the headaches and tinnitus aspects of the Veteran's claim, the Court determined that all four of the March 2011 VA medical examinations that were relied upon in the Board's July 2013 decision were inadequate.  Specifically, the Court noted that "none of the March 2011 medical examiners who provided opinions as to headaches and tinnitus, the neurologist, the audiologist, or the physician specialist, opined as to whether there was additional headache or tinnitus disability due to an event not reasonably foreseeable."  Specifically, the Court noted that "[n]one of the opinions addressed whether a reasonable health care provider would have foreseen that the combination of prescriptions [the Veteran] was taking-including, but not limited to, verapamil-would cause his severe headache and tinnitus disabilities."  The medical question as to whether tinnitus was caused or aggravated by VA care also needs to be addressed.  Therefore, a remand is required in order to obtain an opinion on this matter.

With respect to the high blood pressure aspect of the Veteran's claim, the Court, in addition to finding the Board's discussion to be inadequate for reasons that must be addressed in a subsequent adjudication of this claim, determined that the March 2011 VA physician's hypertension "opinion does not address whether VA care caused or aggravated hypertension itself, and in fact the physician specialist notes that in February 2010 the veteran's blood pressure was shown to be elevated ."  On remand, an opinion must be sought with respect to this question.

With respect to the anxiety and depression aspect of the Veteran's claim, the Court noted that the March 2011 VA psychologist had found "that it appeared more likely that the veteran's "numerous and serious life stressors over the years have caused his anxiety to increase."  The Court found, however, that the Board "failed to discuss that the life stressors listed as responsible for anxiety and depression may have been caused by tinnitus, headaches, and other claimed conditions."  The Court concluded that "[t]he case must be remanded for the Board to discuss whether headaches and tinnitus, which the Board has determined were caused or aggravated by VA care, caused or aggravated anxiety and depression."  Therefore, the Board will remand this claim to obtain an opinion with respect to whether "the life stressors listed as responsible for anxiety and depression may have been caused and/or aggravated by tinnitus, headaches, and other claimed conditions."  

Given the above instructions, the Board finds it necessary to remand this claim to obtain adequate medical opinions with respect to the above issues raised by the Court.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate examiner who is not affiliated with the West Los Angeles VAMC (the facility at which the Veteran received the treatment at issue) to address the question below in connection with the Veteran's claim of having suffered headaches and tinnitus as a result of VA medical care at the West Los Angeles Department of Veterans Affairs VAMC from 1997 to 2007:

The Board has found that headaches and tinnitus were aggravated, at least, in part by VA care (i.e., prescribing medication).  Please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches and tinnitus were the result of an event not reasonably foreseeable.

Specifically, please provide an opinion with respect to "whether a reasonable health care provider would have foreseen that the combination of prescriptions [the Veteran] was taking-including, but not limited to, verapamil-would cause and/or aggravate his severe headache and tinnitus disabilities."  

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

If the examiner determines that an examination is necessary, then the Veteran should be scheduled for a VA examination with an appropriate medical doctor who is not affiliated with the West Los Angeles VAMC.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

A detailed rationale should be provided for all opinions offered, to include citation to the pertinent medical evidence and lay contentions.

2.  Refer the claims file to a physician who is not affiliated with the West Los Angeles VAMC (the facility at which the Veteran received the treatment at issue) in connection with his hypertension claim.  The file must be thoroughly reviewed by the examiner.

The examiner should respond to the following:

a.  Please provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran has hypertension that was caused by or aggravated by VA medical treatment at the West Los Angeles VAMC from 1997 to 2007.  

b.  Is it at least as like as not (a 50 percent probability or greater) that the Veteran incurred hypertension (or that any such disability was permanently aggravated in severity) as a result of VA treatment?  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation.  In addressing this question, the examiner should address the February 2010 physician specialist report that the Veteran's blood pressure was shown to be elevated.

3.  The file should be given to an appropriate physician to provide an opinion as to whether veteran has an additional disability manifested by focus problems, breathing problems, dizziness, blurred vision, rapid weight gain, a burst blood vessel, constipation, anal bleeding, hemorrhoids, and/or any other disability which was due to or aggravated by medical treatment at the West Los Angeles Department of Veterans Affairs (VA) Medical Center (MC) from 1997 to 2007, including prescribing various medications.

For each disability found above to have resulted from VA treatment or to have been permanently aggravated in severity by VA treatment, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the proximate cause of such additional disability was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

A detailed rationale should be provided for all opinions offered, to include citation to the pertinent medical evidence and lay contentions.

4.  Send the Veteran's claims file to an appropriate examiner who is not affiliated with the West Los Angeles VAMC (the facility at which the Veteran received the treatment at issue) to address the question below in connection with the Veteran's claim of having suffered anxiety and depression as a result of VA medical care at the West Los Angeles VAMC from 1997 to 2007:

The examiner should give an opinion as to whether the Veteran has anxiety and/or depression caused by or aggravated by medical treatment at the West Los Angeles Department of Veterans Affairs (VA) Medical Center (MC) from 1997 to 2007, including prescribing various medications.

If anxiety and/or depression is found to have resulted from VA treatment or to have been permanently aggravated in severity by VA treatment, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the proximate cause of anxiety and/or depression was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

The examiner should discuss the March 2011 opinion in which a VA psychologist found "that it appeared more likely that the veteran's 'numerous and serious life stressors over the years have caused his anxiety to increase.'"  

Also, please provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the life stressors listed in the March 2011 VA psychologist's report as responsible for anxiety and depression may have been caused by or aggravated by VA treatment which was carelessness, negligent, lacked proper skill/judgment or caused by an event not reasonably foreseeable.

If any examiner determines that an examination is necessary, then the Veteran should be scheduled for a VA examination with an appropriate medical doctor who is not affiliated with the West Los Angeles VAMC.  

A detailed rationale should be provided for all opinions offered, to include citation to the pertinent medical evidence and lay contentions.

5.  After the development requested above has been completed, adjudicate the claims, including the additional claims raised by the record and as noted on the cover of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




